Case 3:21-cv-00782-AVC Document 1-1 Filed 06/08/21 Page 1 of 11




                       EXHIBIT A
         Case 3:21-cv-00782-AVC Document 1-1 Filed 06/08/21 Page 2 of 11
                 Created with a trial version of Syncfusion Essential PDF

Ca CT Corporation                                                                                  Service of Process
                                                                                                   Transmittal
                                                                                                   05/13/2021
                                                                                                   CT Log Number 539552401
   TO:        Kim Lundy Service Of Process
              Walmart Inc.
              702 SW 8TH ST
              BENTONVILLE, AR 72716-6209

   RE:        Process Served in Connecticut

   FOR:       WALMART INC. (Domestic State: DE)




   ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

   TITLE OF ACTION:                                Amaral Diane, Pltf. vs. Walmart, Inc and Wal-Mart Real Estate Business Trust, Dfts.
   DOCUMENT(S) SERVED:                             Letter, Summons, Instructions, Complaint, Statement
   COURT/AGENCY:                                   Windham Superior Court Judicial District, CT
                                                   Case # NONE
   NATURE OF ACTION:                               Personal Injury - Slip/Trip and Fall - 09/10/2020 - 450 Providence Road, Brooklyn,
                                                   CT, 06234
   ON WHOM PROCESS WAS SERVED:                     C T Corporation System, East Hartford, CT
   DATE AND HOUR OF SERVICE:                       By Process Server on 05/13/2021 at 13:30
   JURISDICTION SERVED :                           Connecticut
   APPEARANCE OR ANSWER DUE:                       On or before the second day after the return date 06/15/2021
   ATTORNEY(S) / SENDERIS):                        Ralph J. Monaco
                                                   Conway, Londregan, Sheehan, Et Monaco P.C.
                                                   38 Huntington Street
                                                   New London, CT 06320
                                                   860.447.3171
   REMARKS:                                        The documents received have been modified to reflect the name of the entity being
                                                   served.
   ACTION ITEMS:                                   CT has retained the current log, Retain Date: 05/14/2021, Expected Purge Date:
                                                   05/19/2021
                                                   Image SOP
                                                   Email Notification, Kim Lundy Service Of Process ctlawsuits@walmartlegal.com

   REGISTERED AGENT ADDRESS:                       C T Corporation System
                                                   67 Burnside Ave
                                                   East Hartford, CT 06108
                                                   877-564-7529
                                                   MajorAccountTeam2@wolterskluwer.com
   The information contained in this Transmittal is provided by CT for qu'.ck reference only. It does not constitute a legal opinion, and should not otherwise be
   relied on, as to the nature of action, the amount of damages, the answer date. ce any other informatico contained in the included documents. The recipients)
   of this form is responsible for reviewing and interpreting the included documents and taking appropriate action, including consulting with its legal and other




                                                                                                    Page 1 of 2 / DP
        Case 3:21-cv-00782-AVC Document 1-1 Filed 06/08/21 Page 3 of 11

O. CT Corporation                                                                                      Service of Process
                                                                                                       Transmittal
                                                                                                       05/13/2021
                                                                                                       CT Log Number 539552401
   TO:         Kim Lundy Service Of Process
               Walmart Inc.
               702 SW 8TH ST
               BENTONVILLE, AR 72716-6209

   RE:         Process Served in Connecticut

   FOR:        WALMART INC. (Domestic State: DE)




   advisors as necessary. CT disclaims all liability for the information contained in this form, Including for any omissions or Inaccuracies that may be contained
   therein.




                                                                                                       Page 2 of 2 / OP
5/12/2021                Case 3:21-cv-00782-AVC Document   1-1
                                                   Commercial      Filed
                                                              Recording    06/08/21 Page 4 of 11
                                                                        Division


  Business Inquiry
   Business Details
               Business Name: WALMART INC.                                              Citizenship/State Mc: Foreign/DE

                  Business ID: 0252499                                                 Last Report Filed Year: 2020

            Business Address: 702 SWUM ST., BENTONVILLE, AR, 72716, USA                       Business Type: Stock

               Mailing Address: 702 SW 8TH ST., BENTONVILLE, AR, 72716, USA                 Business Status: Active

         Dale Inc/Registration: Sep 05,1990                                            Name in Slate of INC: WALMART INC.

      Annual Report Due Date: 0912912021

                 NAICS Code: Retail Trade (45 )                                            NAICS Sub Code: Warehouse Clubs and Supercenters (452511 )


   Principals Details
   Name/Tide                             Business Address                               Residence Address

   C. DOUGLAS MCMILLON                   702 SW 8TH ST.. BENTONVILLE, AR, 72716, USA     702 SW 8TH ST., BENTONVILLE. AR, 72716, USA
   PRESIDENT, CEO, DIRECTOR

   M. BRETT BIGGS EVP, SYR CFO           702 SW 8TH ST., BENTONVILLE. AR. 72718. USA     702 SW 8TH ST., BENTCNVILLE. AR. 72716. USA

   RACHEL BRAND EVP,
                                         702 SW 8TH ST.. BENTONVILLE, AR, 72716, USA     702 SW 8TH ST., BENTCNVILLE, AR, 72716, USA
   SECRETARY

   IMPORTANT: There are more principals for this business that are not shown here.                                                     View PM Principals(12)


   Agent Summary
                           Agent Name C T CORPORATION SYSTEM

                Agent Business Address 67 BURNSIDE AVE, EAST HARTFORD, CT, 061084408

               Agent Residence Address NONE

                  Agent Mailing Address NONE




https://www.concord-sols.ct.goviCONCORD/online7sn=PublicInquiry&eid=9740                                                                                        1/1
                                Case 3:21-cv-00782-AVC Document 1-1 Filed 06/08/21 Page 5 of 11
    SUMMONS - CIVIL                                                                    For information on
    JENCV-1 Rev. 2.20
                                                                                                                                         STATE OF CONNECTICUT
                                                                                       AIDA accommodations,                                     SUPERIOR COURT
    C.G.S. §§ 51-346.51.347.         51-350, 52-45a. 52-48.52.259;
    P B. §§ 3-1 through 3-21.8-1,10.13                                                 contact a court clerk or
                                                                                                                                                      www.jud.ci.gov                     wr`
                                                                                       go to: meyauggiagyilatl,
    instructions are on page 2.
    El Select if amount, legal interest, or property in demand, not including interest and costs, is LESS than 52,500.
    ID Select if amount, legal interest, or property in demand, not including interest and costs. is $2,500 or MORE.

    ❑     Select if claiming other relief in addition to. or in place of, money or damages.

    TO: Any proper officer
    By authority of the Stale of Connecticut, you are hereby commanded to make due and legal service of this summons and attached complaint.
    Address of court dent (Number. street. Sown and zip code)                   Teleprione number of dent        Return Date (Must be a Tuesday)
    155 Church Street, Putnam, CT 06260                                                                     860 ) 928 — 7749                           June 15, 2021
    El Judicial District                C.A.                At (City/Town)                                                                  Case type coda (See list on page 2)
    O Housing Session               U   Number:             Putnam                                                                            Major: T                Minor: 03
    For the plaintiff(s) enter the appearance of:
    Name and address of attorney. law firm or plaintiff it sell-represented (Number. street. town and sip code)                                  June number (if attorney or law firm)
    Conway, Londregan, Sheehan & Monaco, P.C., 38 Huntington Street, New London, CT 06320                                                         010792
    Telephone number            Signature of plaintiff (if set-represented)
      860 1 447 — 3171
     The attorney or law firm appearing for the plaintiff, or the plaintiff if                                    E-mail address for delivery of papers under Section 1O.13 of the
    self-represented. agrees to accept papers (service) electronically I- 1                                       Connecticut Practice Book (If agreed)
    in this case under Secticn 10-13 of the Connecticut Practice Book. U Yes                        [-J No
          Parties            Name (Last, First, Middle initial) and address of each party (Number; street; P.O. Box; town; state; zip; country, it not USA)
         First          Name:       Diane Amaral
                                                                                                                                                                                         P-01
        plaintiff       Address' 52 Pine Knolls Drive, Dayville, CT 06241
      Additional        Name:                                                                                                                                                            P-02
       plaintiff        Address:
          First         Name: thalmart. Inc.                                                                                                                                             0-01
      defendant         Address: c./O CT Corporation System 87 Burnside Avenue, East Hartford, CT 06108.3408
      Additional        Name:    Walmart Real Estate Business Trust
                                                                                                                                                                                         D-02
      defendant         Address: do CT Corporation System 67 Burnside                        Avenue, East Hartford, CT 06108.3408
      Additional        Name;                                                                                                                                                            D-o3
      defendant         Address:
      Additional        Name:                                                                                                                                                            0-04
i     defendant         Address:

    Total number of plaintiffs:                              Total number of defendants:                                    EI   Form JD-CV-2 attached for additional parties

    Notice to each defendant
    1. You are being sued. This is a summons in a lawsuit. The complaint attached stales the claims the plaintiff is making against you.
    2. To receive further rottces. you or your attorney must file an Appearance (form JD-CL-12) with the clerk at the address above. Generally,
       it must be filed on or before the second day after the Return Date. The Return Date is not a hearing date. You do not have to come to
       court on the Returr Date unless you receive a separate notice telling you to appear.
    3. If you or your attorney do not file an Appearance on time, a default judgment may be entered against you You can get an Appearance
       form at the court address above, or on-line at 13.11miljud.ct.golwOjsiunsl.
    4. If you believe that you have insurance that may cover the claim being made against you in this lawsuit, you should immediately contact
       your insurance representative. Other actions you may take are described in the Connecticut Practice Book, which may be found in a
       superior court law library or on-line at blingyeteajugi,c,Lgov/ob.htm.
    5. if you have questions about the summons and complaint, you should talk to an attorney.
       The court staff Is not allowed to give advice on legal matters.
                                             seta jr pro      s,                             E    Commissioner or Supenor Court       Name of person signing
    Dew                    Signed
    05/12/2021                                                                               0                               Clerk    Ralph J. Monaco
                                                                                                                               F r Court Use Only
    li this summons is signs by 1#CI rk:                                                                               Fae •a
    a. The signing has been done so that the plaintiff(s) will not be denied access to the courts.
    b II is the responsibil ty of the plaintiff(s) to ensure that service is made in the manner provided by law.                               AT               COP'1 1 TTEST
     c The court staff is not permitted to give any legal advice in connection with any lawsuit.
                                                                                                             for any
    rf The Clerk signing this summons at the request of the plaintiff(s) is not responsible in any way                  K it e        Z ANKIEWICZ
         errors or omissions in the summons,     any   allegations contained in the complaint, or the service  or the             CUT ...aTATE MARSHA-
         summons or comp:aint                                                                                           INDIFFERENT PERSON
                                                                                                     Oats              Docket N,mber
                                 Signed (Se-represented penile)
      certify have
              I      read and
    understand the above.
                                 I Print Form I                             Page 1 of 2                       I Reset Form I
                     Case 3:21-cv-00782-AVC Document 1-1 Filed 06/08/21 Page 6 of 11
Instructions
I. Type or print legibly. If you are a self-represented party, this summons must be signed by a clerk of the court.
2. If there Is more than one defendant, make a copy of the summons for each additional defendant Each defendant must receive a copy of
    this summons. Each copy of the summons must show who signed the summons and when it was signed. if there are more then two
   plaintiffs or more than four defendants, complete the Civil Summons Continuation ofParties (form JD-CV-2) and attach it to the original
    and all copies of the summons.
3. Attach the summons to the complaint, and attach a copy of the summons to each copy of the complaint. Include a copy of the Civil
    Summons Continuation of Parties form, If applicable.
4. After service has been made by a proper officer, file the original papers and the officer's return of service with the clerk of the court.
5. Use this summons for the case type codes shown below.
   Do agl use this summons for the following actions:
   (a) Family matters (for example divorce, child support,               (a) Administrative appeals
        custody, paternity, end visitation matters)                      (0 Proceedings pertaining to arbitration
   (b) My actions or proceedings in which an attachment,                 (g) Summary Process (Eviction) actions
        garnishment or replevy Is sought                                 (h) Entry and Detainer proceedings
   (c) Applications for change of name                                   (I) Housing Code Enforcement actions
   (d) Probate appeals


Case Type Codes
   MAJOR     CODE                                                                          MAJOR     CODE
                                  •       MINOR DESCRIPTION                                                                        MINOR DESCRIPTION
 DESCRIPTION mmtri                                                                       DESCRIPTION ikihttrir
                                                                                                          lno
 Contracts        COO      Construction • All other                                      Property          POD     Foreclosure
                  C 10     Construction - Slate and Local                                                  P 10    Partition
                  C 20     Insurance Policy                                                                P 20    Quiet TilkilDischerge of Mortgage or Lien
                  C 30     Spsdlic Performance                                                             P 30    Asset Forfeiture
                  C 40     Collections                                                                     P 90    Ali olhar
                  C 50     UninsuredJUnderinsured Motorist Coverage
                  C 60     Uniform Limited Liability Company Act— C.O.S. 34-243
                  C 90     All other                                                     Torts (Other      T 02    Defective P101110161 • Private • Snow cr Ice
                                                                                         than Vehicular)   T 03.   Defective Premises • Private • Other
Eminent           E 00     State Highway Condemnation                                                      T 14    Defective Premises - Public - Snow or Ice
Domain            E 10     Rederalopment Condemnation                                                      T 12    Defective Premises • Public - Other
                  E 20     Other Siete or Municipal Agencies                                               T 2O    Products Liability • Other than Vehicular
                  E 30     Public Vines & Gas Transmission Companies                                       T 28    Malpractice. Medical
                  E 90     AD other                                                                        T 29    Malpractice . Legal
                                                                                                           T 30    Malpractice • All other
                                                                                                           T 40    Assault end BeSery
Housing           li 10    Housing • Return or Security Deposit                                                    Defamation
                                                                                                           T 50
                  H 12     Housing- Rent andfor Damages                                                    T 69    ArliMail • Dog
                  H 40     Housing - Housing - Audits OurprelaAnjunction
                                                                                                           T 69    Animals • Other
                  11 60    Housing- Administrative Appeal                                                          Fels. Arrest      .
                                                                                                           T 7C
                  H CO     Housing' Municipal Enforcement                                                          Fire Damage
                                                                                                           T 7$
                  H 90     Housing - All Other                                                             T 9G    All other

Miscellaneous     M 00     'Munchen                                                                                Motor Vehicles' • Curvet andJor Pestanger(s) vs. Driveris)
                                                                                         Vehicular Torts   v 01
                  M 10     Receivership
                                                                                                           V 04    Motor Vehicles' • Pedestrian vs. Darer
                  M 15     Receivership for Abandonectlfrghbad Property
                                                                                                           V 05    Motor Vehicles' • Property Damage only
                  M 20     Mandamus                                                                                Motor Vehicle' - Products Liability inducing Werra*
                                                                                                           V 06
                  M 30     Habeas Corpus (extradition, release Corn Penal Institution)                     V 09    Motor Vehicle' • All other
                  M 40     Arbitration                                                                     V 10    Boats
                  M 50     Declaratory Judgment                                                            V 20    Airplanes
                  M e3     Bar Discipline                                                                  V 30    Railroads
                  M 96     Deportrnent of Labor Unemployment Compensation                                  V49     Snowmobiles
                           Enforcement                                                                     V 90    AO other
                  NI 58    tier DiscipHne • Inactive Status                                                         'Motor Vehldse include cart, '7ucks,
                  M 70     Municipal Ordinance end Regulation Enforcement                                            motorcycles, end motor scooters.
                  ril BO   Consign CMI Judgments • C.G S 52-004 &C.G S. 501O0
                  Oa 03    Smell Claims Transfer to Reguler Docket                       Wills, Estates    W 10    Constructor of Wits arid Trusts
                  M 134    Foreign Protective Order                                      and Trusts        W00     iUl other
                  M 69     CHRO Action in the Public Interest - PA 18-93
                  M 90     All other




                             I Print Form 41                                    Page 2 of 2                          r Reset Formj
                 Case 3:21-cv-00782-AVC Document 1-1 Filed 06/08/21 Page 7 of 11




                 RETURN DATE:             JUNE 15, 2021                SUPERIOR COURT

                 DIANE AMARAL                                          J.D. OF WINDHAM

                 vs.                                                   AT WINDHAM

                 WALMART, INC and WAL-MART
                 REAL ESTATE BUSINESS TRUST                            MAY 12, 2021


                                                           COMPLAINT

                        1.      At all times relevant hereto, the Plaintiff, Diane Amaral, was and is a resident of

                 Dayville, Connecticut.
JURIS II 10792




                        2.      The Defendant, Walmart, Inc., at all relevant times hereto, was and is a

                 Connecticut foreign corporation, incorporated in the State of Delaware, and licensed to transact

                 business in the State of Connecticut, and was the owner and/or exclusive manager in possession

                 and control of the property located at 450 Providence Road, Brooklyn, CT 06234.

                        3.      The Defendant, Wal-mart Real Estate Business Trust, at all relevant times

                 hereto, was and is a foreign Trust owning property located at 450 Providence Road, Brooklyn,

                 CT 06234 (hereinafter "subject property").

                        4.      On or about September 10, 2020, at approximately 5:20 pm the Plaintiff was a

                 business invitee of Walmart, Inc. and/or Wal-mart Real Estate Business Trust, and was

                 attempting to exit the store on the subject property and enter the parking area, whereupon she

                 slipped on a wet plastic bag, causing the injuries and damages as hereinafter set forth.
               Case 3:21-cv-00782-AVC Document 1-1 Filed 06/08/21 Page 8 of 11




                      5.      The Defendants, Walmart, Inc. and/or Wal-mart Real Estate Business Trust,

               through their agents, employees, and/or representatives was/were negligent and careless in one or

               more of the following respects in that it:

                              a.      Failed to clean their property in a timely manner to remove dangerous
                                      debris;

                              b.      Failed to remove a foresaid plastic bag after it had existed for
                                      unreasonable amount of time;
0                             c.      Failed to adequately warn invitees of the unreasonably dangerous
z                                     conditions;
ta
Z    X                        d.      Allowed the aforesaid dangerous condition to exist in a commonly used
<3                                    area for an unreasonably long period of time when it knew, or in the
w 9I
                                      exercise of reasonable care, should have known of the existence
Ul ;                                  unreasonably dangerous condition, and yet failed to fix the same;
     g
W<
         111                  e.      Allowed the defective and unreasonably dangerous condition to exist for
0        0                            such a period of time that it knew or should have known that a patron
0
         6                            could be injured;

                              f.      Failed to inspect or otherwise examine its property in order to identify
0
                                      safety hazards and/or code violations such as the one described herein on
                                      the subject premises;

                              g.      Failed to adequately staff its store regarding timely removal of debris from
                                      the ground so that it could safely maintain the property; and

                              h.      Engaged in a mode of operation that allowed patrons to use plastic bags,
                                      when they are prohibited from retail use in Connecticut, and knew or
                                      should have known that their use created an unreasonable danger if left on
                                      the ground.

                      6.      As a direct and proximate result of the negligence and carelessness of the

               Defendant, as aforesaid, the Plaintiff fell hard to the ground sustaining an injury to her right
                 Case 3:21-cv-00782-AVC Document 1-1 Filed 06/08/21 Page 9 of 11




                shoulder with rotator cuff tear. Furthermore, to treat these injuries, the Plaintiff was placed upon

                a substantial program of physical therapy and was prescribed various types of medication. The

                injuries sustained by the Plaintiff will necessitate further care and are permanent in nature.

                Moreover, it is likely that the injuries to the Plaintiff will be the source of continuing pain and

                disability. In addition, she suffered and will continue to suffer in the future great physical and

U               mental pain and has been and will in the future be unable to participate in many of the activities
0:
0
4ic             in which he engaged prior to said incident.
z
0
2                              As a further direct and proximate result of the negligence and carelessness of the
id                     7.
z
       10792




I               Defendant, as aforesaid, the Plaintiff was required to spend substantial sums of money for
Id
X
0
       -PURI*




z
                medical care, services, treatment, x-rays, drugs and other treatment necessitated by her injuries.
li
lit
LL
0
=
5
•7.:
 z
U0
          Case 3:21-cv-00782-AVC Document 1-1 Filed 06/08/21 Page 10 of 11




          WHEREFORE, the Plaintiff respectfully prays for:

                1.     Fair, just and reasonable compensatory damages; and

                2.     Such other relief as the Court may deem equitable.



                                                    RESPECTFULLY SUBMITTED,
                                                    THE PLAINTIFF, DIANE AMARAL
U

O
                                                    By:
z                                                           Ralph J. Minaco, Esq.
0
                                                            Of Conway, Londregan, Sheehan &
Z                                                           Monaco. P.C.
1
W
                                                            Her Attc•-neys
     r.
Ch
I    P

W

0
z




z
0




                                                            AT                     •a' jr
                                                                      . z:•`• KIEV. '2
                                                                     CUT il..0TATE
                                                                 DIFFERENT PERSON




                                                        4
Case 3:21-cv-00782-AVC Document 1-1 Filed 06/08/21 Page 11 of 11




RETURN DATE:         JUNE 15, 2021        :      SUPERIOR COURT

DIANE AMARAL                              :      J.D. OF WINDHAM

VS.                                       :      AT WINDHAM

WALMART, INC and WAL-MART
REAL ESTATE BUSINESS TRUST                       MAY 12, 2021

                        STATEMENT OF AMOUNT IN DEMAND

       The amount, legal interest or property in demand is greater than FIFTEEN THOUSAND

($15,000.60) DOLLARS, exclusive of interest and costs.



                                          RESPECTFULLY SUBMITTED,
                                          THE PLAINTIFF, DIANE AMARAL




                                                  alph J. Monaco, Esq.
                                                 Of Conway, Londregan, Sheehan &
                                                 Monaco, P.C.
                                                 Her Attorneys




                                                A RU         OP ATTEST
                                                              ZIA E C
                                                   NN      CUT STATE MARSHAL
                                                         FFERENT PERSON
